          Case 8-19-76260-ast                               Doc 482                Filed 03/04/20                      Entered 03/04/20 19:43:20



                                                                                      SCHUYLER G. CARROLL
                                                                                      Partner

                                                                                      345 Park Avenue                                   Direct    212.407.4820
                                                                                      New York, NY 10154                                Main      212.407.4000
                                                                                                                                        Fax       212.202.5431
                                                                                                                                        scarroll@loeb.com



                                                                                      Via ECF


March 4, 2020


Hon. Alan S. Trust
U.S. Bankruptcy Judge
U.S. Bankruptcy Court
Eastern District of New York
Alfonse M. D’Amato Federal Courthouse
290 Federal Plaza
Central Islip, New York 11722

Re:        In re: Absolut Facilities Management, LLC, et al., No. 19-76260 (AST) (Jointly Administered)

Dear Judge Trust:

      We represent Absolut Facilities Management, LLC and its affiliated debtor entities (the
“Debtors”) the above-reference bankruptcy and adversary proceeding.

        PLEASE TAKE NOTICE that the hearing on the Debtor’s Intent to Potentially Assume
and Assign Certain Unexpired Leases and Executory Contracts and Setting Forth the Cure
Amounts (Dkt. No. 348) (the “Motion”), has been adjourned to March 18, 2020 at 2:00 p.m.
before the Honorable Alan S. Trust, United States Bankruptcy Judge of the United States
Bankruptcy Court for the Eastern District of New York, Courtroom 960, 290 Federal Plaza, Central
Islip, New York 11722.

         PLEASE TAKE FURTHER NOTICE that if anyone would like to receive a copy of the
Motion, (a) they may access such documents online from either the Bankruptcy Court’s electronic
case        filing    system       located        at     http://www.nyeb.uscourts.gov/       or
https://cases.primeclerk.com/absolutcare/, or (b) they may contact counsel to the Debtors,
Schuyler G. Carroll, Esq., Daniel Besikof, Esq. or Noah Weingarten, Esq., at Loeb & Loeb LLP,
345 Park Avenue, New York, New York 10154, by telephone at (212) 407-4000 or by e-mail at
scarroll@loeb.com; dbesikof@loeb.com; nweingarten@loeb.com.

              We thank the Court for its attention to this matter.

/s/ Schuyler G. Carroll
Schuyler G. Carroll
Partner




Los Angeles          New York         Chicago        Nashville Washington, DC                   San Francisco           Beijing Hong Kong               www.loeb.com

For the United States offices, a limited liability partnership including professional corporations. For Hong Kong office, a limited liability partnership.
                                                                                                                                                                   18797596
